DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Escuti et al. (US 2016/0033698).
Regarding claim 1, Escuti discloses an optical element (see figure 2, for instance) comprising: a first optically-anisotropic layer (100) consisting of a cured layer of a composition including a first liquid crystal compound (‘Bragg LCPG’; [0079]-[0080]), wherein the first optically-anisotropic layer has 0.24 or more of a refractive index anisotropy Δn550 which is measured with light having a wavelength of 550 nm ([0016]), the first optically-anisotropic layer has a first liquid crystal alignment pattern in which a direction of an optical axis derived from the first liquid crystal compound continuously 
Regarding claim 2, Escuit discloses the optical element according to claim 1, wherein the length Λ of the single period is 1 μm or less ([0081]).
Regarding claim 3. The optical element according to claim 1, wherein a film thickness d of the first optically-anisotropic layer is 1 μm or less ([0007]; [0081]; 6.5µm / 30 layers = 217 nm = .217 µm).
Regarding claim 4, Escuti discloses the optical element according to claim 1, wherein the first optically-anisotropic layer has 310 nm or less of a wavelength λmax at which a maximum molar light absorption coefficient is exhibited, and 350 nm or less of a wavelength λ(1000) at which 1000 of a molar light absorption coefficient is exhibited ([0007]).
Regarding claim 6, Escuti discloses the optical element according to claim 1, wherein the first liquid crystal compound (605) is cholesterically aligned in a thickness direction (see embodiment of Fig. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over EscutI in view of Masaki et al. (JP2005015406A; translation attached herewith).
i discloses the optical element according to claim 1. However, Escuti does not expressly disclose wherein the first liquid crystal compound is a compound represented by Formula (I), 

    PNG
    media_image1.png
    91
    395
    media_image1.png
    Greyscale

in Formula (I), P1 and P2 each independently represent a polymerizable group, L1 and L2 each independently represent a single bond or a divalent linking group, X represents —C(Rxa)(Rxb)—, in which Rxa and Rxb each independently represent a hydrogen atom or a substituent, Y represents —C(Rya)(Ryb)—, —O—, —NRyn—, or —S—, in which Rya and Ryb each independently represent a hydrogen atom or a substituent, and Ryn represents a hydrogen atom or an alkyl group having 1 to 6 carbon atoms, R1 to R4 each independently represent a substituent, m1 to m4 each independently represent an integer of 0 to 4, and in a case where R1 to R4 are each present in plurality, R1’s to R4’s each may be the same or different from each other.
Masaki discloses an optical element (see figure, for instance), wherein the first liquid crystal compound is a compound represented by Formula (I) (see compounds A-8,. A-9, A-14, A-19 and A-36 of Masaki, and paragraphs [0021]-[0025]), 

    PNG
    media_image1.png
    91
    395
    media_image1.png
    Greyscale

in Formula (I), P1 and P2 each independently represent a polymerizable group, L1 and L2 each independently represent a single bond or a divalent linking group, X represents —C(Rxa)(Rxb)—, in which Rxa and Rxb each independently represent a hydrogen atom or a substituent, Y represents —C(Rya)(Ryb)—, —O—, —NRyn—, or —S—, in which Rya and Ryb each independently represent a hydrogen atom or a substituent, and Ryn represents a hydrogen atom or an alkyl group having 1 to 6 carbon atoms, R1 to R4 each independently represent a substituent, m1 to m4 each independently represent an integer of 0 to 4, and in a case where R1 to R4 are each present in plurality, R1’s to R4’s each may be the same or different from each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the LC compound of Masaki as the first liquid crystal compound of Escuti. The motivation for doing so would have been to use a liquid crystal compound of high birefringence in a high temperature range, as taught by Masaki (see Abstract, and Means for Solving Problems).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        1/1/2022